Citation Nr: 1201917	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  06-00 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to an initial rating in excess of 60 percent for right shoulder and proximal arm soft tissue deformity and loss of normal anatomical landmarks. 

2.  Entitlement to an initial rating in excess of 20 percent for left open olecranon fracture.  

3.  Entitlement to an initial rating in excess of 20 percent for brachial plexopathy of the right radial nerve.  

4.  Entitlement to an initial rating in excess of 10 percent for right open distal fracture.  

5.  Entitlement to an initial rating in excess of 10 percent for right medial nerve injury.  

6.  Entitlement to an initial rating in excess of 10 percent for left mid shaft proximal humerus fracture.  

7.  Entitlement to an initial rating in excess of 10 percent for brachial plexopathy of the ulnar nerve and partial degloving injury of the right forearm and hand.  

8.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to February 1985.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The appeal arose following a January 2005 rating decision which denied, in pertinent part, service connection for vision problems and for residuals of left arm and right arm fractures.  In September 2008, it was determined that there was no clear and unmistakable error (CUE) in a July 1986 Administrative Decision by VA which determined that an inservice accident in 1984 was due to willful misconduct precluding service connection for the arm fractures.  Following submission of statements by a fellow serviceman in 2008 and 2010, it was determined in a May 2011 Administrative Decision that new and material evidence had been submitted regarding whether the injuries sustained by the Veteran during service were incurred in the line of duty.  Subsequently, in a September 2011 rating decision, service connection was granted for right shoulder and proximal arm soft tissue deformity and loss of normal anatomical landmarks (60% disabling); left open olecranon fracture (20% disabling); brachial plexopathy of the right radial nerve (20% disabling); right open distal fracture (10% disabling); right median nerve injury (10% disabling); left mid shaft proximal humerus fracture (10% disabling); and brachial plexopathy of the ulnar nerve and partial degloving injury of the right forearm and hand, (10% disabling).  A combined rating of 90 percent is in effect.  Service connection continued to be denied for vision problems.  

The Veteran was informed of this decision and his appellate rights that same month.  He submitted two statements in October 2011 in which he specifically limited his appeal to the issues as listed on the title page.  He argued that the ratings assigned his right and left arm and shoulder disabilities should have been higher and that these conditions made him unemployable.  There is otherwise no indication from the Veteran that he wishes appellate review of any other issue.  As such, the Board does not have jurisdiction of the issue of entitlement to service connection for vision problems.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).  Therefore, the Board will confine the discussion herein to the enumerated issues.

Moreover, the Veteran has expressed that he is unemployable due to his service-connected disabilities.  The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU due to service-connected disability or disabilities is part and parcel of an increased rating claim when such claim is raised by the record.  As discussed in further detail in the REMAND section below, the Veteran has reasonably raised the issue of TDIU in recent statements.  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his pending increased rating claims and is listing the raised TDIU claim as an issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Regarding the issues for increased ratings, the RO assigned disability ratings in September 2011 for the now service-connected disabilities as reflected on the title page.  The Veteran filed an appeal shortly thereafter.  As such, a statement of the case (SOC) must be issued concerning these issues.  Manlincon v. West, 12 Vet. App. 242 (1999).  In Manlincon, supra, the Court indicated that in a case in which a Veteran expressed disagreement in writing with a decision by an agency of original jurisdiction and the agency of original jurisdiction failed to issue an SOC the Board remanded the matter for issuance of an SOC.  After the RO has issued the SOC, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

Additionally, there is no question that the issue of TDIU has been reasonably raised by the record.  See, e.g., the Veteran's statements from October 2011 [noting that the recently assigned service-connected disabilities leave him unable to work].  Crucially, as noted in the Introduction above, the Court has held that TDIU is encompassed in a claim for increased rating or the appeal of an initial rating when such is reasonably raised in the record.  See Rice, supra.  

In that connection, the issue of entitlement to TDIU should be adjudicated by the AOJ in light of the Court's decision in Rice, supra, and in light of the fact that the issue is inextricably intertwined with the other initial rating claims the Board is now remanding.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) [noting that where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together]; see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other].


Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims file and ensure that all VCAA notice obligations have been satisfied in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2011), and any other applicable legal precedent.  Such notice should specifically apprise the Veteran of the evidence and information necessary to substantiate his claims and inform him whether he or VA bears the burden of producing or obtaining that evidence or information, and of the appropriate time limitation within which to submit any evidence or information.  The VBA AMC should also specifically request that he provide any evidence in his possession that pertains to the claims as explicitly required by 38 C.F.R. § 3.159(b).  38 U.S.C.A. § 5103(a) and (b) (West 2002 & Supp. 2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The AMC/RO should also ensure that any supplemental VCAA notice is in compliance with the guidance set forth in Dingess/Hartman.  A record of this notification must be incorporated into the claims file.  

2.  The AMC/RO should evaluate the evidence of record, and issue a SOC to the Veteran and his representative regarding the following seven claims: (1) entitlement to an initial rating in excess of 60 percent for service-connected right shoulder and proximal arm soft tissue deformity and loss of normal anatomical landmarks; (2) entitlement to an initial rating in excess of 20 percent for service-connected left open olecranon fracture (3) entitlement to an initial rating in excess of 20 percent for brachial plexopathy of the right radial nerve; (4) entitlement to an initial rating in excess of 10 percent for right open distal fracture; (5) entitlement to an initial rating in excess of 10 percent for right medial nerve injury; (6) entitlement to an initial rating in excess of 10 percent for left mid shaft proximal humerus fracture; (7) entitlement to an initial rating in excess of 10 percent for brachial plexopathy of the ulnar nerve and partial degloving injury of the right forearm.  The Veteran is advised that a timely substantive appeal is still necessary to perfect his appeal as to any of these claims.  38 C.F.R. § 20.302 (2011).  

3.  Following the completion of the foregoing, and undertaking any other development it deems necessary, AMC/RO should review the record and adjudicate the Veteran's TDIU claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued an appropriate SSOC, and afforded an opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


